
	
		I
		112th CONGRESS
		1st Session
		H. R. 318
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Brady of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to punish threats
		  to commit violent crimes against Members of Congress, and for other
		  purposes.
	
	
		1.Amendments to section
			 871Section 871 of title 18,
			 United States Code, is amended by striking or Vice
			 President-elect and inserting Vice President-elect, Member of
			 Congress or Member-of-Congress-elect.
		2.Amendment to
			 section heading and table of sections
			(a)Section
			 headingThe heading for section 871 of title 18, United States
			 Code, is amended to read as follows:
				
					871.Threats against
				President, Vice President, and Members of
				Congress
					.
			(b)Table of
			 sectionsThe item for section 871 in the table of sections at the
			 beginning of chapter 41 is amended to read as follows:
				
					
						871. Threats against President, Vice
				President, and Members of
				Congress.
					
					.
			
